DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulis, Jr. et al. (US – 5,413,194) and further in view of Lemberger et al. (US – 7,351,133 B1).
As per claim 1, Kulis discloses Brake Friction Pad Assembly comprising:
a brake pad (50, Fig: 6-11) comprising a friction pad (32, Fig: 6) and a mounting structure (12, Fig: 6-11), wherein the method comprises:
providing a cure mold (104, Fig: 7-11);
filling the cure mold with particulate friction material to form the friction pad (Table 1-4) and with granulated thermoset plastic to form the mounting structure; and
press curing (102, Fig: 7-11) in a single step the filled cure mold to form the brake pad (with 102, process of making of friction pad assembly, Col: 5, Ln: 39 – Col: 8, Ln: 43, Fig: 6-11).

Lemberger discloses disc Grinding Wheel with Integrated Mounting Plate comprising:
granulated thermoset plastic to form the mounting structure (Moreover, fabricating plate 40 from a polymeric material such as a conventional thermoplastic or thermoset material provides the plate with adequate mechanical strength and structural characteristics to support the abrasive disc 30' during grinding operations (discussed below) while keeping weight and cost relatively low, Col: 4, Ln: 49 – Col: 5, Ln: 4, Fig: 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the thermoplastic material for mounting structure as taught by Lemberger in order to achieve an assembly reduced-noise capability without having to incorporate a separate and additional part into the assembly during manufacture.

As per claim 2, Kulis as modified by Lemberger discloses wherein filling the cure mold with the granulated thermoset plastic and the particulate friction material comprises: filling a first portion of the cure mold with particulate friction material and filling a second portion of the cure mold with the granulated thermoset plastic (process of making of friction pad assembly, Col: 5, Ln: 39 – Col: 8, Ln: 43, Fig: 6-11 and Lemberger teach thermoset plastic, Col: 4, Ln: 49 – Col: 5, Ln: 4, Fig: 3).

As per claim 3, Kulis as modified by Lemberger discloses wherein the method further comprises filling the cure mold with a particulate underlayer (56, Fig: 9-11) material between the particulate friction material and the granulated thermoset plastic (Col: 7, Ln: 3-29, Fig: 9-11, and Lemberger teach thermoset plastic, Col: 4, Ln: 49 – Col: 5, Ln: 4, Fig: 3).

As per claim 4, Kulis as modified by Lemberger discloses all the structural elements of the claimed invention and also disclosed material used in forming (Tables 3-4) but fails to explicitly disclose wherein the particulate underlayer material comprises phenolic resin, steel wool, petrol coke, glass fibers, an abrasive, Aluminum Oxide, a lubricant, a thermal insulator, glass fibers, mineral filling, rubber particles, and combinations thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials in which the particulate underlayer material comprises phenolic resin, steel wool, petrol coke, glass fibers, an abrasive, Aluminum Oxide, a lubricant, a thermal insulator, glass fibers, mineral filling, rubber particles, and combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Lesin, 277 F.2d, 197,125 USPQ 416 (CCPA 1960), MPEP 2144.07.

As per claim 5, Kulis as modified by Lemberger discloses all the structural elements of the claimed invention and also disclosed material used in forming (Tables 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials in which the particulate friction material comprises a phenolic resin and/or wherein the granulated thermoset plastic comprises Novolac, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Lesin, 277 F.2d, 197,125 USPQ 416 (CCPA 1960), MPEP 2144.07.

As per claim 6, Lemberger further discloses wherein the granulated thermoset plastic comprises any one of the following: glass fibers, mineral filling, and combinations thereof (Moreover, use of a thermoset material having the desired yield and pullout strength enables plate 40 to be molded in-situ with abrasive disc 30', without re-melting when exposed to the heat and pressure associated with the otherwise conventional molding and curing operations, as discussed below. Exemplary thermosets include phenolic resins and polyester resins such as polycarbonate and polyethylene terephthalate (PET), optionally reinforced with fiber (e.g., fiberglass, carbon fiber, polymeric fiber and mineral fiber), and combinations thereof, Col: 5, Ln: 52-61, Fig: 3).

As per claim 7, Kulis discloses wherein the particulate friction material comprises any one of the following: steel wool, petrol coke, glass fibers, an abrasive, Aluminum Oxide, a lubricant, and combinations thereof (Tables 3 and 4).
As per claim 8, Lemberger further discloses wherein the method further comprises partially mixing the particulate friction material and granulated thermoset plastic to form an adhesion layer between the friction pad and a mounting structure (These requirements may be met by numerous polymeric materials, including various thermoplastic or thermoset materials, with or without fiber (e.g., aramid, carbon, glass) reinforcement. Examples of thermoplastics that may be suitable for some applications include Acrylonitrile butadiene styrene (ABS), Acrylic, Polyacetal (Acetal), Polyacrylates (Acrylic), Polyacrylonitrile (PAN or Acrylonitrile), Polyamide (PA or Nylon), Polyamide-imide (PAI), Polycarbonate (PC), and Polyvinyl chloride (PVC), and combinations thereof, Col: 5, Ln: 42-61, Fig: 3).

As per claim 9, Kulis discloses Brake Friction Pad Assembly comprising:
a single press cured piece (with 102, process of making of friction pad assembly, Col: 5, Ln: 39 – Col: 8, Ln: 43, Fig: 6-11), wherein the brake pad comprises 
a brake pad (Fig: 6) comprising a friction pad (32, Fig: 6) and a mounting structure (12, Fig: 6).
Kulis discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the mounting structure comprises a thermoset plastic.
Lemberger discloses disc Grinding Wheel with Integrated Mounting Plate comprising:
the mounting structure comprises a thermoset plastic. (Moreover, fabricating plate 40 from a polymeric material such as a conventional thermoplastic or thermoset material provides the plate with adequate mechanical strength and structural 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the thermoplastic material for mounting structure as taught by Lemberger in order to achieve an assembly reduced-noise capability without having to incorporate a separate and additional part into the assembly during manufacture.

As per claim 10, Kulis discloses wherein the method further comprises an underlayer between the friction pad and the mounting structure, wherein the single press cured piece comprises the underlayer, 56, Fig: 9-11) material between the particulate friction material and the granulated thermoset plastic (Col: 7, Ln: 3-29, Fig: 9-11, and Lemberger teach thermoset plastic, Col: 4, Ln: 49 – Col: 5, Ln: 4, Fig: 3).
However, Kulis fails to explicitly disclose wherein the underlayer material preferably comprises any one of the following: phenolic resin, steel wool, petrol coke, glass fibers, an abrasive, Aluminum Oxide, a lubricant, a thermal insulator, glass fibers, mineral filling, rubber particles, and combinations thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials in which the particulate underlayer material comprises phenolic resin, steel wool, petrol coke, glass fibers, an abrasive, Aluminum Oxide, a lubricant, a thermal insulator, glass fibers, mineral filling, rubber particles, and combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a 

As per claim 11, Kulis as modified by Lemberger discloses all the structural elements of the claimed invention and also disclosed material used in forming (Tables 3-4) but fails to explicitly disclose wherein the friction pad comprises phenolic resin and/or the mounting structure comprises Novolac.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials in which the friction pad comprises phenolic resin and/or the mounting structure comprises Novolac, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Lesin, 277 F.2d, 197,125 USPQ 416 (CCPA 1960), MPEP 2144.07.

As per claim 12, Kulis as modified by Lemberger discloses all the structural elements of the claimed invention and also disclosed material used in forming (Tables 3-4) but fails to explicitly disclose wherein the mounting structure comprises any one of the following: glass fibers, mineral filling, and combinations thereof and/or wherein the friction pad comprises any one of the following: steel wool, petrol coke, glass fibers, an abrasive, a lubricant, and combinations thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials in which the mounting structure comprises any one of the following: glass fibers, mineral filling, and combinations thereof and/or 

As per claim 13, Kulis discloses, wherein the brake pad (Fig: 6-11) comprises a boundary layer between the friction pad and the mounting structure (58, Col: 7, Ln: 30-38, Fig: 9-11).
However, Kulis as modified by Lemberger fails to discloses wherein the boundary layer comprises a mixture of particulate friction material of the friction pad and thermoset plastic of the mounting structure.
It would have obvious matter of design choice to use the boundary layer comprises a mixture of particulate friction material of the friction pad and thermoset plastic of the mounting structure, since applicant has not disclosed that the boundary layer comprises a mixture of particulate friction material of the friction pad and thermoset plastic of the mounting structure, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Kulis as modified by Lemberger invention. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per claim 14, Kulis discloses a brake disc (Fig: 6-11), a brake caliper (brake disc require brake caliper), and a brake pad (50, Fig: 6-11) and wherein the brake .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Frait et al. (US – 2005/0011628 A1),
B: Hanna et al. (US – 2007/0062768 A1),
C: Guether et al. (US – 2013/0284548 A1),
D: R. H. Gilbert (US – 3,334,163 A),
E: H. R. Johnson (US – 3,766,130 A),
F: Gilbert et al. (US – 3,988,573),
G: Hummel et al. (US – 4,924,583), and
H: Kiuchi et al. (US – 5,183,632).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657